Citation Nr: 0000159	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  94-37 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a back disorder, to 
include scoliosis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1984 to April 
1984 and from September 1984 to May 1990.

In an August 1996 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for a back disorder, to include scoliosis of the 
spine, to the Department of Veterans Affairs (VA) Seattle, 
Washington Regional Office (RO) for additional development of 
the record.  A review of the record reflects that the 
requested development has been completed.  Thus, the case has 
now been returned to the Board for appellate consideration.

The Board notes that a detailed history of the veteran's 
claims and their respective procedural posture was set forth 
at length in the Board's August 1996 decision and thus will 
not be repeated in this decision.  

Finally, the Board notes that in July 1997 the veteran, 
through her representative, requested a personal hearing 
before a local hearing officer.  The record reflects that the 
veteran failed to appear at her September 1997 hearing and 
has not requested that it be rescheduled.  Thus, the claim is 
properly before the Board for appellate consideration.



FINDING OF FACT

Competent medical evidence of a nexus between a current back 
disorder, to include scoliosis of the spine, and an incident 
of service, has not been presented. 



CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder, to include scoliosis of the spine, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examinations dated in August 1983 and in June 1984, the 
veteran's systems were clinically evaluated as normal.  Upon 
periodic examination dated in September 1985, the veteran's 
systems were clinically evaluated as normal with the 
exception of moderate airway obstruction.  A December 1985 
clinical record reflects a notation of scoliosis.  The 
veteran was treated for low back pain in February 1986 
following a motor vehicle accident, and an assessment of 
resolving low back pain was noted.  A radiology report dated 
in February 1986 noted double curve scoliosis.  Mild 
scoliosis was also noted in an April 1990 radiology report.  
Upon separation examination dated in May 1990, scoliosis was 
noted.

Private treatment records dated from January 1987 to May 1987 
are silent for complaints relevant to the back.  

Private chiropractic records dated from November 1990 to 
March 1992 reflect complaints and treatment related to middle 
and low back pain.  A December 1990 record notes that the 
veteran made favorable progress under chiropractic care.

At a March 1993 RO hearing, the veteran testified that in or 
around January 1990 she fell while exiting a C-5 airplane and 
caught her arm in a ladder.  (Transcript, page 5).  The 
veteran stated that she sought treatment from a chiropractor 
after her discharge from service and that she still suffered 
from aching and severe pain in her back.  (Transcript, pages 
6, 12).  The veteran also testified that she injured her back 
in a motor vehicle accident while in the service and suffered 
from severe muscle spasm at the time.  (Transcript, page 7).  
The veteran stated that her chiropractor felt that the 
jerking of her arm when she fell from the plane "messed up" 
her spine and irritated her back.  (Transcript, page 11).  
The veteran testified that she was not currently under 
treatment.  (Transcript, page 12).  

Upon VA examination of the hips dated in May 1993, the 
veteran complained of daily pain in the lower dorsal spine.  
The examiner noted no muscle spasm or tenderness of either 
the trapezius or the paravertebral muscles extending down to 
the lower dorsal spine.  The examiner also noted seemingly 
full range of motion in the lumbar spine.  A relevant 
diagnosis of fibromyositis involving the trapezius muscles 
bilaterally and extending probably onto the paravertebral 
muscles and the rhomboideus, without trigger points, was 
noted.  

In an August 1996 decision, the Board remanded the issue of 
entitlement to service connection for a back disorder, to 
include scoliosis of the spine, to the RO for additional 
development of the record.

Upon VA examination of the spine dated in November 1996, the 
veteran reported that she was unaware that she had scoliosis 
prior to entering military service.  The examiner noted that 
the veteran's claims folder had been reviewed, and that the 
veteran had reported two accidents during military service, 
falling while exiting a plane and a motor vehicle accident.  
It was noted that the veteran was not currently receiving 
treatment and had not received any for the past five years.  
Relevant complaints of mid back pain and a pinching sensation 
in that area of the back were noted.  The examiner noted the 
veteran could easily walk on her toes and heels.  Tandem gait 
was also noted as normal.  Unrestricted cervical and lumbar 
motion was noted by the examiner.  Neurologic examination was 
normal.  Scoliosis examination revealed mild asymmetry 
indicative of a thoracolumbar levo-scoliosis.  

The examiner noted that a x-ray report from Madigan hospital 
was reviewed.  The x-ray report revealed mild anterior 
wedging of the mid-thoracic curve in comparison with earlier 
films dated in December 1985.  A diagnosis of thoracolumbar 
scoliosis was noted.  The examiner opined that the veteran 
had an idiopathic thoracolumbar scoliosis that was a 
developmental condition primarily of females.  It was noted 
that there was no indication of a congenital scoliotic 
deformity.  The examiner noted that new x-rays were not 
ordered because no answers could be addressed by obtaining 
them.  The examiner opined that the veteran's thoracolumbar 
scoliosis predated her entry into the service; it was mild 
and probably not recognized.  The examiner also opined that 
the veteran had no injuries in service that produced the 
scoliosis.  Finally, the examiner opined that there was no 
indication in the claims folder or medical record, including 
x-rays, to suggest that there was an increase in pathology 
either from the motor vehicle accident or the fall.  The 
examiner qualified his opinion by noting that there were no 
x-rays to review of that time period, which would assist him 
in documenting any radiologic changes.  

Upon VA examination dated in July 1999, the examiner noted 
that the claims folder had been reviewed.  The veteran 
reported that her neck and lower back hurt.  It was noted 
that the veteran worked forty hours per week as a forklift 
driver and had no restrictions at work.  Upon physical 
examination, the examiner noted that the veteran did have 
mild asymmetry due to her idiopathic or developmental 
scoliosis.  The examiner noted that this scoliosis was not 
post-traumatic, but was of the idiopathic type.  Shoulder 
asymmetry was also noted.  The veteran reported no cervical, 
dorsal, or lumbar tenderness to palpation.  The examiner 
noted no hypertonicity or spasm.  Sensation was noted as 
intact to light touch, pinprick, vibration, and temperature.  
A diagnosis of mild idiopathic scoliosis, developmental and 
not related to injury, and an otherwise unremarkable 
musculoskeletal examination was noted.  The examiner noted 
that the opinions expressed in the November 1996 examination 
report remained unchanged.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as 
hypertension, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1999).  Congenital or 
developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991); 38 C.F.R. §§  3.303, 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
back disorder, to include scoliosis of the spine, is not 
warranted.

Initially, the Board notes that neither a back condition nor 
scoliosis of the spine was noted upon the veteran's 
enlistment examinations prior to military service.  The 
dispositive question therefore is whether "clear and 
unmistakable evidence" exists that the disability existed 
prior to service, thus overcoming the statutory presumption 
of soundness as set forth above.  See Junstrom v. Brown, 6 
Vet. App. 264, 266 (1994).

In Miller v. West, 11 Vet. App. 345 (1998), it was held that 
a physician's "bare conclusion" that a disability 
preexisted service, without a factual predicate in the 
record, did not constitute clear and unmistakable evidence to 
rebut the statutory presumption of soundness.  Miller, 11 
Vet. App. at 348.  The Board notes that there are no clinical 
records in this case reflecting that the veteran's back 
disorder, including scoliosis of the spine, preexisted her 
military service, and the only evidence to that effect is the 
opinion of the November 1996 VA examiner.  

Thus, in light of the absence of clinical records reflecting 
otherwise and the Court's decision in Miller, there is no 
basis of record to find that the veteran's back disorder, to 
include scoliosis of the spine, existed prior to service.  
Therefore, the Board finds as a preliminary matter that the 
presumption of soundness has not been overcome. 

The Board must therefore determine whether the veteran's back 
disorder, to include scoliosis of the spine, was incurred as 
a result of some incident of her military service.

Although the record reflects that the veteran was treated for 
back pain in service and scoliosis and lumbar strain were 
noted, the record is silent for competent medical evidence of 
a nexus between any current back disorder, including 
scoliosis, and an incident of service.  The November 1996 VA 
examiner opined that the veteran's scoliosis was not produced 
by any accident in service, and that there was no indication 
of an increase in pathology as a result of the motor vehicle 
accident or fall.  The July 1999 VA examiner noted that the 
veteran's scoliosis was developmental, not related to injury 
and that the opinions expressed in the November 1996 
examination report remained unchanged.  

The Board recognizes that the veteran testified that her 
chiropractor told her that the fall from the C-5 airplane 
"messed up" her spine and irritated her back; however, that 
testimony is not supported by any medical evidence of record.  
As stated by the Court, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court has made it clear that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran's lay assertion that her back condition, including 
scoliosis, was caused by her active service is neither 
competent nor probative of the issue in question.  While the 
veteran is competent to testify regarding the events that are 
alleged to have occurred during her active service, she is 
not competent to diagnose the etiology of her own back 
condition.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).

The Board also notes that the record is silent for evidence 
of treatment for back pain since March 1992.  Additionally, 
the November 1996 VA examination report notes that the 
veteran was not currently receiving any treatment and had not 
received treatment for the past five years.  Although the 
veteran has reported daily pain in her back, those assertions 
are not supported by the objective evidence.  The Board finds 
that the veteran has therefore not demonstrated the presence 
of a chronic disorder in service or evidence of continuity of 
symptoms that would warrant further development under 
38 C.F.R. § 3.303(b) (1999).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).

Thus, in the absence of competent medical evidence of a nexus 
between the veteran's back disorder, to include scoliosis of 
the spine, and an incident of service, the claim is not well 
grounded and must be denied.

The Board notes that in a November 1999 written argument, the 
veteran's representative maintained that a remand was 
required for complete compliance with the directives of the 
Board's August 1996 remand.  However, after reviewing the 
examination reports, the Board finds that the directives of 
the August 1996 remand were sufficiently completed.  
Additionally, the Board notes that this claim was remanded in 
August 1996 for additional development deemed necessary at 
that time to fulfill VA's duty to assist the veteran under 
38 U.S.C.A. § 5107(a).  The Board also notes that the Court's 
decision in Stegall v. West, 11 Vet. App. 268 (1998), held 
that a remand in an appeal involving a well-grounded claim 
created the right to compliance with the remand order.  
Despite the fact that the Board previously remanded this 
claim, the law is well established that VA has no duty to 
assist a claimant under 38 U.S.C.A. § 5107(a) unless and 
until she has presented a well-grounded claim.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. Brown, 12 
Vet. App. 477 (1999).  In light of the Board's conclusion 
herein that this claim is not well grounded, no duty to 
assist the veteran exists at this time.  Accordingly, any 
failure by the RO to obtain x-rays or all of the opinions 
requested in the Board's August 1996 remand does not require 
further action prior to the Board's issuance of this 
decision.  




ORDER

Entitlement to service connection for a back disorder, to 
include scoliosis of the spine, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

